*716Defendant was convicted of robbery in the second degree and robbery in the third degree for forcibly stealing jewelry from one Rhonda Whitfield. He was also convicted of robbery in the second degree and robbery in the third degree for forcibly stealing money and jewelry from Gladys Craig. Each pair of greater and lesser counts involved the same criminal transaction. Thus, the convictions of robbery in the third degree must be reversed and the counts of the indictment underlying those convictions must be dismissed because each is an inclusory concurrent count of one of defendant’s second degree robbery convictions (see, CPL 300.40 [3]; People v Lee, 39 NY2d 388).
We have considered the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Gibbons, O’Con-nor and Weinstein, JJ., concur.